DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 2/24/2021 and interview on 3/29/2021. No claims have been amended, no claims have been cancelled, and no new claims have been added. Thus, claims 1-20 are presently pending in this application.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson (2004/0149949).

    PNG
    media_image1.png
    308
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    551
    media_image2.png
    Greyscale

Annotated Eriksson figure 2.
Annotated Eriksson figure 3.

With respect to claim 1, Eriksson discloses a pressure regulator (11, 12, 34, 35, fig. 2) fluidly coupled to an inlet region (see annotated Eriksson fig. 2 above) and an outlet region (see annotated Eriksson fig. 2 above), configured to reduce a pressure from a first value to a second value (as the fluid flows from the inlet region to the outlet region (see annotated fig 2 above) the size of the area increases thus decreasing the pressure), where the second value is lower than the first value; and a variable area orifice (see annotated Eriksson fig. 3 above; where the orifice is denoted as the opening through which the needle (12) moves in and out of to permit or prohibit flow) between the outlet region and an outlet opening (see annotated Eriksson fig. 2 and 3 above; the orifice is past the outlet region and before the outlet opening), wherein a flow rate of a gas is controlled by the variable area orifice (flow rate depends on the location of 12 relative to element 13, see fig. 2) and is discharged from the apparatus to a gas supply line (21, 22, fig. 1), wherein a free area (see annotated Eriksson fig. 3 above) of the variable area orifice that is disposed between a movable element (needle; 11,12, fig. 2) and a surface (36, fig. 3) of the variable area orifice is configured to change linearly in response to a translation of the movable element 
With respect to claim 13, Eriksson discloses a system comprising a gas source (incoming gas, see [0057] lines 1-2) and a flow control apparatus (1, fig. 1) fluidly coupled to an outlet of the gas source (incoming gas, thus the apparatus is connected to some gas source), the flow control apparatus comprises all the elements as claimed in claim 1 (see rejection of claim 1 above).
	With respect to claims 2 and 14, Eriksson discloses that the movable element translates relative to the surface (see [0055] lines 4-5 and [0056] lines 1-4) in response to a rotation of a first body portion (11, 12, fig. 2; see annotated Erikson fig. 2 above) relative to a second body portion (all other elements outside of 11, 12, fig. 2).
With respect to claims 3 and 15, Eriksson discloses that the movable element is coupled to the first body portion (see annotated Eriksson fig. 2 above). 
With respect to claim 5, Eriksson discloses that the movable element has a constant diameter portion that is proximate the surface (see annotated Eriksson fig. 2 above).
With respect to claims 6 and 17, Eriksson discloses that the movable element translates along an axis of the movable element relative to the surface (element 12 moves to the left and right directions in fig. 2; see [0056]) in response to a rotation of the first body portion of the apparatus relative to the second body portion of the apparatus (see [0055] lines 4-5).
With respect to claim 7, Eriksson discloses that the apparatus comprises an inlet opening (see annotated Eriksson fig. 2 above) that is coupled to a gas source (note Eriksson discloses incoming gas [0057] i.e. a gas source) and the inlet region and is configured to receive the gas from the gas source (see [0057] lines 1-2).

With respect to claims 9 and 18, Eriksson discloses that the pressure regulator is configured to maintain the second value as a constant value independent of the first value.
With respect to claims 10 and 19, Eriksson discloses that the variable area orifice comprises an outlet of the outlet region (see annotated Eriksson fig. 2 above; the space between element 12 and the labeled outlet region comprises an opening to allow the flow through the regulator, so the outlet region has an outlet to the bore (13)).
With respect to claims 11 and 20, Eriksson discloses that the surface comprises an inner bore surface (13, fig. 3) of the variable area orifice.
With respect to claim 12, Eriksson discloses that when viewed in cross-section along the axis of the movable element, the surface has a curved shape (36, fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson as applied to claims 2 and 14, respectively, above, further in view of Chen (2012/0032101).
With respect to claim 4 and 16, Eriksson discloses all the features of the invention as claimed above including the first portion (see annotated Eriksson fig. 3 above) with an external surface (31, fig. 1 of Eriksson), but lacks the external surface having graduated rotation indicators. 
However, Chen teaches a pressure control valve (4, 5, 6,9,15, fig. 1 of Chen) having an external surface (9, fig. 1 of Chen) with graduated rotation indicators (Fig. 16; [0086] lines 2-6 of Chen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion at element (31) of Eriksson to include the rotation indicators as taught by Chen. Doing so as to be able to allow the user to track the position of the needle in the pressure regulator.
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
Applicant argues on pg.7, last paragraph that "Examiner has improperly mapped multiple different claim limitations to the same teaching in Eriksson in violation of well-established claim construction rules that require separate and distinct claim terms to be mapped to separate and distinct technical teachings." This is not taken well since Examiner mapped the pressure regulator to include multiple elements of Eriksson but the function of the regulator was described by a single section of the device of Eriksson. Thus, the rejection stands. 
Applicant further argues on pg. 8, second paragraph that "Examiner's claim mappings do not correspond to the actual claim language... pressure regulator is coupled to both the inlet region and the outlet region and is configured to reduce a pressure from the inlet region to the outlet region." Argument is not taken well since the area between the annotated inlet region and the outlet region has an increase in size the pressure would decrease due to pressure and area being inversely proportional. Thus, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785